STONE, J.
An indictment charging defendant with burglariously breaking and entering a building in which cotton was kept at the time for use, sale, or deposit, with intent to steal, and with stealing therefrom sixty pounds of seed-cotton of the value of three dollars, will support a conviction for petit larceny in stealing the cotton. Such finding is an acquittal of the burglary, and is good for the minor offense embraced in the charge. — Clark’s Manual, §§ 878-9 ; 2 Bussell on Crimes, Sharswood’s ed., 64 et seq.; 2 Whar. Amer. Crim. Law, §§ 1615-6.
The judgment is affirmed.